Citation Nr: 1750229	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-48 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected left ankle degenerative and enthesopathic changes.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected left ankle degenerative and enthesopathic changes.

3.  Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder after May 2014), to include as secondary to service-connected left ankle degenerative and enthesopathic changes.

4.  Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(l) based on the need for aid and attendance of another.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from January 1972 to July 1974.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  Jurisdiction later transferred to the RO in San Juan, Puerto Rico.  The Veteran has since moved to San Antonio, Texas.  See August 2014 correspondence.   

In correspondence dated April 2011, the Veteran canceled his earlier request for a hearing.  

In December 2016, the Board remanded the Veteran's claims to obtain: 1) VA examinations; and 2) a medical opinion as to whether the Veteran had a mental disorder prior to his May 27, 2014, grant of service connection for PTSD.  

In June 2017, the RO granted service connection for right hip osteoarthritis, right ankle arthritis associated with left ankle degenerative arthritis, and posttraumatic stress disorder and major depressive disorder, all from November 18, 2009.  

There has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  The June 2017 rating decision which granted service connection for right hip osteoarthritis is a complete grant of the benefits sought on appeal.

2.  The June 2017 rating decision which granted service connection for right ankle arthritis associated with left ankle degenerative arthritis is a complete grant of the benefits sought on appeal.

3.  The June 2017 rating decision which granted service connection for posttraumatic stress disorder and major depressive disorder at a rating of 100 percent from November 18, 2009, is a complete grant of the benefits sought on appeal.

4.  The Veteran, as a result of service-connected disability, has not suffered anatomical loss or loss of use of both feet, has not suffered anatomical loss or loss of use of one hand and one foot, has not suffered blindness in both eyes with 5/200 visual acuity or less, is not permanently bedridden, or with such significant disabilities as to be in need of regular aid and attendance.

5.  As the June 2017 decision grants the Veteran a 100 percent rating for posttraumatic stress disorder and major depressive disorder based on a finding of total occupational and social impairment for the entire period on appeal, leaving no period on appeal where the schedular rating is less than total, the issue of entitlement to a TDIU is rendered moot. 


CONCLUSIONS OF LAW

1.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for right hip osteoarthritis.  38 U.S.C.A. § 7104 (West 2014).

2.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for right ankle arthritis associated with left ankle degenerative arthritis.  38 U.S.C.A. § 7104 (West 2014).

3.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for posttraumatic stress disorder and major depressive disorder.  38 U.S.C.A. § 7104 (West 2014).

4.  The criteria for special monthly compensation based on service-connected anatomical loss or loss of use of both feet, anatomical loss or loss of use of one hand and one foot, blindness in both eyes with 5/200 visual acuity or less, being permanently bedridden, or need of regular aid and attendance have not been met.  38 U.S.C.A. §§ 1114(l) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2016).

5.  The question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for the service-connected posttraumatic stress disorder and major depressive disorder, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Special Monthly Compensation

The Veteran is service-connected for PTSD at 100 percent, gastroesophageal reflux disease at 60 percent, right hip osteoarthritis at 10 percent, left ankle osteoarthritis at 10 percent, and right ankle arthritis at 10 percent.  

The Veteran is receiving special monthly compensation under 38 U.S.C.A. § 1114(s).  He seeks additional compensation under 38 U.S.C.A. § 1114(l).  Under that statute, special monthly compensation is available where as the result of service-connected disability, the Veteran has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes (5/200 visual acuity or less), is permanently bedridden, or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. §§ 1114(l) (West 2014).  

There is no evidence of anatomical loss or loss of use of both feet or of one hand and one foot.  The Veteran has severe glaucoma, but is not service-connected for this disorder.  Special monthly compensation based on service-connected anatomical loss or blindness is not warranted.  

The September 2016 VA examination for housebound status lists "blindness" as the only disability that restricts functions/activities.  The Veteran is not service-connected for this disability.  The examination also notes restrictions due to carpal tunnel syndrome, neuropathy of the arms, and spinal stenosis with herniated disks.  The Veteran is not service-connected for any of these disorders.  

While the Veteran appears to be in need of regular aid and attendance, this need is not the result of service-connected disabilities.  Entitlement to special monthly compensation under 38 U.S.C.A. §§ 1114(l) is not warranted.  

II.  TDIU

A 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  Herlehy v. Principi, 15 Vet. App. 33, 35 (2001). 

However, a grant of a 100 percent disability on a scheduler basis does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether the disabilities establish entitlement to special monthly compensation under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Special monthly compensation may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

The Veteran filed a claim for TDIU on January 12, 2010.  He was later granted a 100 percent disability rating for posttraumatic stress disorder and major depressive disorder from November 18, 2009.  The Veteran is currently receiving special monthly compensation based on his 100 percent rating for posttraumatic stress disorder and major depressive disorder and a 60 percent disability rating for gastroesophageal reflux disease.  38 U.S.C.A. § 1114(s).  As already noted, he is not entitled to higher compensation under 38 U.S.C.A. § 1114(l).  The Veteran is therefore in receipt of the maximum available benefit due to special monthly compensation and rated totally disabled due to his service-connected psychological disorder.  

The Veteran is not entitled to a TDIU due to his remaining non-psychological, service-connected disorders.  VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, constitutes a single disability under § 4.16(a).  The same is true for disabilities resulting from common etiology or a single accident.  

In addition to the foregoing, there must additionally be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Marginal employment is not considered substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

The Veteran's service-connected, non-psychological disabilities are gastroesophageal reflux disease at 60 percent, right hip osteoarthritis at 10 percent, left ankle degenerative arthritis at 10 percent, and right ankle arthritis at 10 percent with a combined rating of 70 percent.  The Veteran meets the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

However, the evidence weighs against a finding that the Veteran's non-psychological, service-connected disabilities alone are of sufficient severity to produce unemployability.  Regarding the Veteran's hip disorder, a December 2014 VA hip and thigh examination describes the Veteran's functional impact as: "He states that he needs help with everything, putting pants, socks and braces on.  He states he can feed himself if meal is prepared and presented to him, but otherwise needs help for most [activities of daily living]."  In a January 2017 VA hip and thigh examination, the only indicated functional impact is "[r]educed tolerance for prolonged standing, walking, stair climbing, and squatting."  

Regarding the Veteran's ankle disorders, a December 2014 VA ankles examination describes the Veteran's functional impact as follows: "When he goes to Church unable to kneel; difficulty with prolonged walking/standing."  In a February 2017 VA ankle examination, the only identified functional impact is "[r]educed tolerance for prolonged walking, and use of stairs, due to instability of ankle joints."  

The December 2014 VA hip and thigh examination provides the strongest medical evidence that a non-psychological, service-connected disability alone is of sufficient severity to produce unemployability.  However, this evidence is outweighed by evidence from the December 2014 VA ankles examination, the January 2017 VA hip and thigh examination, and the February 2017 VA ankle examination, none of which characterize the Veteran's knee and ankle disorders as incapacitating.  The January 2015 VA esophageal conditions examination is consistent, noting that the only functional impact of the Veteran's gastroesophageal reflux disease is "0-1 week/yr work time lost."  Taken together, the Board finds that the evidence weighs against a finding that the Veteran's non-psychological, service-connected disabilities alone are of sufficient severity to produce unemployability.  

Entitlement to TDIU is effectively mooted where, as here, the Veteran has a 100 percent schedular rating for a single disability for the entire pendency of his claim, he is receiving the maximum amount of special monthly compensation available for his disabilities, and his remaining service-connected disabilities alone are not of sufficient severity to produce unemployability.  See Bradley, 22 Vet. App. at 294.


ORDER

The claim of entitlement to service connection for a right hip disorder, to include as secondary to service-connected left ankle degenerative and enthesopathic changes, having been rendered moot, is dismissed.

The claim of entitlement to service connection for a right ankle disorder, to include as secondary to service-connected left ankle degenerative and enthesopathic changes, having been rendered moot, is dismissed.

The claim of entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder after May 2014), to include as secondary to service-connected left ankle degenerative and enthesopathic changes, having been rendered moot, is dismissed.

Entitlement to special monthly compensation under 38 U.S.C.A. § 1114(l) based on the need for aid and attendance of another is denied.  

Entitlement to a TDIU, having been rendered moot, is dismissed.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


